DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     EDUARDO QUIN IGLESIAS/REAL ESTATE MANAGEMENT,
                        Appellant,

                                    v.

              ELDORADO PLAZA WEST ASSOCIATION, INC.,
                            Appellee.

                              No. 4D19-2972

                               [May 7, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. CACA18-
014163 (25).

  Eduardo Quin Iglesias, Miami, pro se.

  Steven B. Katz of Law Office of Steven B. Katz, P.A., Lauderhill, for
appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.